DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.

Claims 1-14 and 16-21 are currently under examination.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
In the amended Claims 1 and 8, Applicant claims, “A dietary supplement composition comprising 35-70% by weight silymarin and 0.5-10.0% by weight an oily milk thistle extract”, “providing the oily milk thistle extract and a degreased milk thistle fruit by degreasing milk thistle fruit” and “90% or more of the silymarin in the dietary supplement composition is released after 30 minutes as measured by dissolution”, which is considered to be new matter.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the limitation which would show possession of the concept for “a dietary supplement composition comprising 35-70% by weight silymarin and 0.5-10.0% by weight an oily milk thistle extract”, “providing the oily milk thistle extract and a degreased milk thistle fruit by degreasing milk thistle fruit”, or “90% or more of the silymarin in the dietary supplement composition is released after 30 minutes as measured by dissolution”.  The originally filed specification discloses that the combination of silymarin and oily milk thistle extract is a potent milk thistle extract, not a dietary supplement composition and discloses that the dissolution is the silymarin in the extract not dietary supplement.  The originally filed specification further discloses that the starting material for the extract is an oily milk thistle extract from degreased milk thistle fruit. There is no support for the concept for both the oily milk thistle extract and the degreased thistle fruit as separate starting materials for the extraction process to provide the silymarin and the extract. It should be respectfully noted that the claims are not written as a dietary supplement comprising a potent milk thistle extract containing silymarin and an oily milk thistle extract, which is the only concept supported.  Further, the amount of the silymarin claimed and the amount of the oily milk thistle extract are not disclosed together in these ranges in the originally filed specification. This is not sufficient support for:  “a dietary supplement composition comprising 35-70% by weight silymarin and 0.5-10.0% by weight an oily milk thistle extract”, “providing the oily milk thistle extract and a degreased milk thistle fruit by degreasing milk thistle fruit” or “90% or more of the silymarin in the dietary supplement composition is released after 30 minutes as measured by dissolution”.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  

	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (partially newly applied as necessitated by amendment).
Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is directed toward dietary supplement composition comprising 35-70% by weight silymarin and 0.5-10.0% by weight an oily milk thistle extract obtained by the following stepwise process: (a) providing an the oily milk thistle extract and a degreased milk thistle fruit by degreasing milk thistle fruit; (b) taking up the oily milk thistle extract from (a) in an organic solvent to form a solution; (c) providing an additional extract from the degreased milk thistle fruit, wherein the additional extract is obtained by washing the degreased milk thistle fruit with a solvent and then subsequently removing the solvent; (d) taking up the additional extract from (c) in a solvent to form a solution; (e) combining the solution of (b), with the solution of (d) to form a combined extract solution; (f) removing the solvent of the combined extract solution of (e) to obtain a solid and optionally comminuting the solid; wherein 90% or more of the silymarin in the dietary supplement composition is released after 30 minutes as measured by dissolution.  Claim 2 is drawn to the dietary supplement composition of claim 1, wherein the dried extract of (c) is re-solvated in an organic solvent, optionally concentrated and/or optionally filtered and dried and optionally comminuted prior to step (d).  Claim 3 is drawn to the dietary supplement composition of claim 1, wherein the oily milk thistle extract of (a) is obtained by cold pressing of the milk thistle fruit.  Claim 4 is drawn to the dietary supplement composition of claim 1, wherein the solvent of (b) is an alcohol.  Claim 5. is drawn to the dietary supplement composition of claim 1, wherein the solvent of (c) is ethyl acetate, ethanol methanol, or acetone.  Claim 6 is drawn to the dietary supplement composition of claim 1, wherein the solvent of claim (d) is an alcohol.  Claim 7 is drawn to the dietary supplement composition of claim 1, wherein the oily milk thistle extract is 0.5-6.0 % by weight of the potent milk thistle extract.  Claim 21 is drawn to the dietary supplement composition of claim 1, wherein the oily milk thistle extract is 1-3% by weight of the potent milk thistle extract.
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction and partial purification has caused the extract to have any characteristics that are different from the naturally occurring extract in milk thistle.  Extracting milk thistle by first degreasing the milk thistle to provide an oily extract, which is naturally occurring, followed by a series of solvent extractions and combining resulting extracts together does not provide anything 
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rull et al. (DE102008039271 A1, translation provided herein).
Rull teaches milk thistle fruit dry extract with a content of 30-65% by weight of silymarin (See e.g. para 0009) with a release rate of 80% or more (See e.g. para 0024) and that crude drug is obtained by defatting the raw material (defatted milk thistle fruit), extraction, filtration, concentration and purification (See e.g. para 10).  Rull further teaches that the extract is obtained with ethyl acetate / ethanol / acetone / methanol or aqueous mixtures with the aforementioned solvents, a filtration is usually carried out with subsequent concentration and the final extract is a solid.
It should be noted that claims 1-7 and 21 constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s claimed extract is different and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive
Applicant argues that the claimed dietary supplement is not naturally occurring and the composition possesses markedly different characteristics from any naturally occurring counterpart. MPEP 2106.04(c). Applicant further argues that the naturally occurring counterpart must at least include the naturally occurring oils in the milk thistle fruit but the for the claimed product, much of the naturally occurring oils are removed. Applicant further argues that following the re-addition of a small fraction of the oily milk thistle extract and further processing, a solid form dietary supplement is obtained with a uniquely high solubility and the solid form dietary supplement differs significantly from the closest naturally occurring counterparts in both composition and chemical properties. Applicant further argues that the amended claims limit the concentration of silymarin to 35-70%, the oily U.S. Serial No. 16/137,415Attorney Docket No. 52164-703.201Response to Final Office Action mailed August 19, 2020milk thistle extract to 0.5-10%, and requires that the 90% or more of the silymarin in the dietary supplement composition be released within 30 mins under dissolution conditions. Applicant further argues that the claimed 35-70% concentration of silymarin imparts beneficial properties to the formulation and that silymarin is known to be poorly soluble in aqueous media and if the composition were, for instance 100% silymarin, the composition would exhibit poor solubility. Applicant further argues that 0.5-10% concentration of oily milk thistle extract also imparts beneficial properties to the formulation. 
This is not found persuasive because the composition contains silymarin, which is naturally found in milk thistle, and an extract of milk thistle. The extract of milk thistle still contains compounds found naturally in milk thistle itself and thus, there is no structural or functional different with regards to the compounds found in the extract.  The compounds are what is compared to its closest naturally occurring counterpart, not the extract as a whole. The silymarin is in combination with other ingredients and is the 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.